PER CURIAM.
In Mitchell v. State, 513 So.2d 1122 (Fla. 4th DCA 1987), this court reversed appellant’s sentence and held that the three reasons given by the trial court for departure from the guidelines were invalid. On remand the trial court stated new reasons for departure and resentenced appellant to the same sentence. We reverse on the authority of Shull v. Dugger, 515 So.2d 748 (Fla. 1987) and Tyson v. State, 527 So.2d 925 (Fla. 4th DCA 1988). However, we note that the trial court did not have the benefit of Shull when it resentenced appellant since the supreme court issued its decision after the trial court rendered its sentence. We remand this case for resentencing within the recommended guidelines range.
REVERSED AND REMANDED.
DOWNEY, GLICKSTEIN and DELL, JJ., concur.